Case 0:21-cr-60039-AHS Document 17 Entered on FLSD Docket 02/08/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-60039-CR-SINGHAL


  UNITED STATES OF AMERICA,

                 Plaintiff,

  vs.

  SHANTERIA BARNES,

                 Defendant.
                                              /


                 PROTECTIVE ORDER REGULATING DISCLOSURE OF
          VICTIM INFORMATION AND PERSONAL IDENTIFYING INFORMATION

         THIS CAUSE is before the Court on the Government’s Unopposed Motion for Entry of a

  Protective Order Regulating Disclosure of Victim Information and Personal Identifying

  Information.   (ECF No. 12) Being fully advised, it is hereby

         ORDERED and ADJUDGED that the Government’s unopposed motion for entry of a

  protective order is GRANTED as follows:

         1. The United States is authorized to disclose the sensitive information for which the

            United States believes is necessary to comply with the discovery obligations imposed

            by this Court.

         2. Pursuant to 18 U.S.C. § 3509(d)(3), 18 U.S.C. § 3771(a)(8), 18 U.S.C. § 3509(m), and

            Fed. R. Crim. P. 16, the following restrictions shall govern the disclosure of the

            sensitive information in this case:

                 (a) Counsel for the United States and for the defendant, employees of the United

                     States and of defense counsel, and expert witnesses retained by the parties may
Case 0:21-cr-60039-AHS Document 17 Entered on FLSD Docket 02/08/2021 Page 2 of 3




                possess the sensitive information. However, they shall not provide the sensitive

                information to any person except as specified in the Court’s order or by prior

                approval of the Court.

             (b) Counsel for the defendant agrees to maintain and hold the sensitive information

                in the strictest confidence and to disclose it only to the defendant, defense

                employees, and expert witnesses as necessary to prepare the case. In making

                such disclosures, counsel for the defendant agrees that he/she shall advise any

                person to whom this information is disclosed that such information shall be held

                in strict confidence and shall not be further disseminated.

             c) Counsel for the defendant shall ensure that the defendant and any third party

                that obtains access to the material responsive to the standing discovery order is

                provided a copy of the Court’s order. No third party that obtains access to or

                possession of the material responsive to the standing discovery order shall retain

                such access or possession unless authorized by the Court’s order. Any third

                party that obtains access to or possession of the material responsive to the

                standing discovery order shall promptly destroy or return the materials once the

                third party no longer requires access to or possession of the material responsive

                to the standing discovery order to assist in the preparation of the case.

             (d) Upon entry of final order of the Court in this matter and conclusion of any direct

                appeals, counsel for the Government and the defendant shall destroy or cause

                to be destroyed all copies of the sensitive information, except that they may

                maintain copies in their closed case files following their ordinary procedures.


                                               2
Case 0:21-cr-60039-AHS Document 17 Entered on FLSD Docket 02/08/2021 Page 3 of 3




              e) Counsel for the United States and the defendant shall refer to the victims in this

                    case only by the designation “MINOR VICTIM” in any public filing, at trial,

                    and during any pre-trial and post-trial court proceedings. Should either party

                    need to file something with the Court that would have the effect of identifying

                    the victim, or that discusses any sensitive matters that would impact the victim’s

                    dignity or privacy, such filing shall be submitted to the Court under seal; and

              (f) Counsel for the Government and for the Defendant shall promptly report any

                    known violations of the Court’s order to the Court.

       DONE and ORDERED at Fort Lauderdale this 8th day of February, 2021.



                                               ______________________________________
                                               LURANA S. SNOW
                                               UNITED STATES DISTRICT JUDGE


       Copies to:

       All Counsel of Record




                                                  3
